Citation Nr: 0903506	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1971.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2005 rating decision 
rendered by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks nonservice-connected pension benefits based 
on unemployability.  It was noted in March 2005 that the 
veteran was employed as a barber.  The veteran reported in 
May 2005 that his was diagnosed with prostate cancer and that 
his disabilities will prevent him from working and will do so 
throughout his life.  He reported in August 2005 that, 
because of his cancer, he cannot find a job.  Via telephone 
in December 2005, the veteran reported that he last worked 
three years ago cutting hair and that he has not been 
employed since that time.  

According to the statement of the case, the veteran was 
undergoing radiation treatment for prostate cancer.  However, 
the decision to discontinue therapy was to be discussed.  In 
essence, the evidence disclosed activity and the possibility 
that there would not be remission.  The decision to send the 
case to the Board was premature.

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002);  Dilles v. Brown, 5 Vet. App. 
88 (1993).  If a veteran's combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2008); Brown (Clem) 
v. Derwinski, 2 Vet. App. 444 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the veteran asserts that he is 
unemployable by reason of disability.  The Boards finds that 
a VA examination and opinion is needed before this claim can 
be decided.  

Accordingly, the case is REMANDED for the following action:

The veteran should undergo a VA medical 
examination to determine the impact of any 
identified chronic disabilities on his 
ability to maintain employment.  Upon 
reviewing the claims file, the examiner 
should diagnose any present disorders and 
detail the severity of the current 
disabilities.  The examiner should address 
the effect each disability  has on the 
veteran's capacity for gainful work.  The 
examiner should also provide an opinion as 
to whether the veteran has any impairment 
of mind or body that is sufficient to 
render it impossible to follow a 
substantially gainful occupation, and if 
such impairment exists, the examiner must 
address whether it is reasonably certain 
to continue throughout the life of the 
veteran.  In regard to prostate cancer, 
the examiner must establish whether there 
has been remission.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




